 SHEETMETALWORKERS,LOCAL 7123Sheet Metal Workers'International Association, LocalNo. 71, AFL-CIO (H. J. Otten Company, Inc.)andWilliam E. Schade.Case 3-CB- 1392-2September 2, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 30, 1970, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent timely filed exceptions to the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions,and the entire record in the case, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This proceeding washeard beforeme inBuffalo,New York, on June 30,pursuant to a charge filed on February 9, and complaintissued on May 15, 1970. The complaint, as amended at thehearing, alleges that Respondent Union restrained andcoerced H. J. Otten Company, Inc. (Otten), in violation ofSection 8(b)(1)(B) of the National Labor Relations Act, asamended, by fining a management representative, also amember of the Union, for working during a strike and forthemanner in which he made overtime assignments toemployees:All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.Briefs were received from General Counsel and Respon-dent on August 10, 1970. Upon the entire record' and myobservation of the testimonial demeanor of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONOtten, the employer here involved, is a New Yorkcorporation engaged in the fabrication and installation ofsheetmetal and related products at its Cornwall Streetplant in Buffalo, New York, the plant here involved.During the past year, a representative period, Ottenpurchased and received at its said plant products valued inexcess of $50,000 from points outside New York State. Ifind that at all material times Otten has been an employerengaged in commerce and in operations affecting com-merce within the meaning of the Act; and that assertion ofjurisdiction herein is proper.II.LABOR ORGANIZATION INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, SheetMetalWorkers' InternationalAssociation, Local No. 71, AFL-CIO, its officers,agents,and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.21Chairman Miller would not adopt the Trial Examiner's conclusionthat in the circumstances here,the Union's request that Supervisor Schadeappear beforetheUnionExecutive Committee,in connection with amatter in which the Union had a legitimate interest,was in and of itself aviolation of Section 8(b)(lXB). As he agrees,however,that any attempt todiscipline a supervisor for anything which occurs in consequence of suchmeeting is unlawful under Section 8(b)(l)(B), he concursin the otherfindings of violation and the remedial order.2 In footnote 18 of the Trial Examiner'sDecision,substitute"20" for"10" days.RespondentUnionisa labor organization within themeaning of"Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts1.Background; contractual relations and Schade'sposition as management representativeOtten has had contractual relations with the Union forseveralyears.Unable to agree on a new collectiveagreement with Otten and other employers in the area, theUnion on June 2, 1969,2 struck Otten and other employers.The strike ended on June 15 when a new agreement,effective June 1, 1969, to May 31, 1972, was executed. Qttencustomarily obtained all its help through referrals from theUnion, as provided in its collective agreements.William E. Schade has been Otten's superintendent oferection for 10 years. His duties include estimating andpricing jobs.He spends a good portion of his timeITranscript corrected by my orderon notice dated September2, 1970.2Unlessotherwise indicated,all dates hereafter are 1969.193 NLRB No. 5 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverseeing the work at jobsites, assigns work to employees,transfers them from job to job, determines when overtimework is needed and distributes it, and possesses authority tohire, fire, and discipline. He handles and adjusts grievances,including complaints concerning assignments and distribu-tion of overtime work.2.The UnionExecutive Board's questioning ofSchadeconcerning his overtimeworkassignmentsand his employment during the strikeSchade has been a Union member for about 25 years. OnJune 28, George Cuddihy, the Union's business managerand "principal executive officer," wrote him a letterrequesting him to appear before the Union's ExecutiveBoard "to either substantiate or dispel any or all .. .complaints or rumors" concerning the work at theChevrolet Foundry project. Cuddihy testified that the letterwas prompted by complaints concerning the "inadequaciesof the distribution of the overtime and the favortism thatthe members presumed Mr. Schade was showing to certainpeople" before and after the strike. According to Cuddihy,Schade was called to appear in his capacity as Unionmember "and also as being responsible as a supervisor overthe overtime." Cuddihy explained that the distribution ofovertime, a matter covered by the collective agreement, hadbeen "a constant problem between the membership and theCompany. " 3As required, Schade appeared before the ExecutiveBoard at the Union hall on July 11.4 Cuddihy questionedSchade about overtime-"how does he figure out whoworks it." Schade said "our best help, our regular men .. .they get mostly overtime." Among other things, Schadecomplained about "the caliber of men" the Union wassending him, stating that many were "intoxicated half thetime or they wouldn't do the work." After furtherdiscussion of the overtime subject, Business RepresentativeOlenjniczak mentioned that "it was rumored that [Schade]3The collectiveagreement states:"Preference to overtime .workshall be given to men on the job on a rotation basis so as to equalize suchwork asnearlyas possible."4The Union's steward at Otten(Pawlak)also appeared in response toCuddihy's request.5 Schade testified that at the request of Otten President Hangauer hewent to theChevroletplant on two or three occasions during the strike toestimate the value of the unfinished portion of a job startedthere by Ottenbefore the strikeAccordingto Schade,Chevroletwanted Otten"to checkout the remainderof ourwork that was not finished in the plant becausethey wantedto cancel us out and do it themselves if the strike lasted toolong."9the above findingson the JulyIIUnion Executive Board meeting arebased'primarilyon Cuddihy's testimony,in large partcorroborated bySchade.rThe July14 letter read:Pursuantto your actionsand admissionsbefore theExecutiveBoard Meetingof this Local Union on July11, 1969 we hereby chargeyou with thefollowing violations of the SheetMetalWorkers'International Association Constitution and Ritual1)Your failure to comply with the reasonable request of the President,FinancialSecretaryand Business Manager toreturn yourdues receiptto your possession after throwing it out onto the meeting tableconstitutes a violation ofArticle17, Section 1(b) of theConstitutionand Ritual.2) Your verbalaccusations that this Local Union has continously anddeliberately sent unfit journeymen members for work at the H J.Otten Companyand your verbal attacks of degradation upon thehad worked during the strike." Schade admitted doingsome"measuring work" at the Chevrolet project.5 Accord-ing to Cuddihy, "everybody was then shooting questions... as to what he was doing out there." One ExecutiveBoardmember remarked that "measuringwork" was"working, isn't it." Schade became angry and threw hisdues receipt slip on the table,exclaiming,"Yes, I workedduring the strike,Here'smy card and you can have it. Idon't need it." As Schade started toleave,an ExecutiveBoard member asked him to pick up the dues receipt, butSchade "stormed" out of the room.63.Schade's appearance before theUnion's "trialcommittee"to answer charges;the fines leviedagainst himBy letter dated July 14, signed byBusinessManagerCuddihy andBusiness RepresentativeOlenjniczak, Schadewas notified of chargesagainst himunder the Union'sconstitution, consisting of five different specifications-onebased on his admission that he had worked at the Chevroletplant during the strike; three based on alleged misbehaviorat the July 11 ExecutiveBoard meeting(throwing down hisdues receipt, failing to pick it up on request, and accusingthe Union of referring "unfit" members); and the fifth ofgeneral nature (conduct "detrimental to the bestinterests"of the Union).7On August 11, Schade appeared before a Union "trialcommittee" in connection with thesecharges.8Six membersof the Executive Board-all present at the July 11 Boardmeeting-appearedas witnesses. Schade pleaded not guiltytoallfivecharges.Thereupon the witnesses testifiedconcerning the circumstances.The trial committee unanimously found Schade guilty ofall five charges, levying finesagainst himranging from $100membership of this LocalUnion constitutes a violationof Article 17,Section 1(c) of the Constitution and Ritual.3)Your action of throwing away yourofficial dues receipt togetherwith the remarksthat you donot need thisLocal Unionand you donot need tobe a member tomaintain your present employment andenjoy yourpresent wage rates constitutes an attempt to secede fromLocal UnionNo. 71 and is therefore a violationof Article17, Section1(f) of theConstitutionand Ritual.4) Your admission that you worked for the H.J.Otten Company at theChevroletPlant, River Road,TonawandaNew York,sometime duringa period beginning June 1,1969 until June 15, 1969 during which timethe membersof this LocalUnion were on strike against various sheetmetal contractors,one of which was the H.J.Otten Company of 77CornwallAveBuffaloN.Y., constitutes a violation ofArticle 17Section 1(g) of the Constitution and Ritual.5)Your conducthas been of a nature detrimental to the best interestsof the Sheet Metal Workers' International Association and this LocalUnion and constitutesa violationof Article17 Section 1(m) of theConstitutionand Ritual.A copy of thesecharges has been filed with the President of SheetMetalWorkers Local Union No. 71 and you willbe notifiedaccordingly.8 The trial committeeconsisted of five Union members.Although thetranscript of the proceedingslistsCuddihyas a sixth committeeman, hetestified that he was not on the trial committee,but he conducted some ofthe questioning.Although Schade appeared with anattorney,the latter wasnot permittedto participate. SHEETMETALWORKERS,LOCAL 7125to $300 on each-a total of $1,100. The fine on charge 4(working during the strike) was $200.9 The committee'sdecision and action were approved by Respondent Local71; Schade's appeal to the International was pending at thetime of the instant hearing, with none of the fines paid.B.Conclusions1.Applicable principlesUnderSection 8(b)(1)(B) of the Act, it is unlawful for aunion to "restrainor coerce . . . an employer in theselectionof his representatives for the purposes of collectivebargainingor the adjustment of grievances." The Boardand courts have construed this section broadly toaccomplish its intended objective. InSan Francisco-Oak-landMailers'Union No. 18, International TypographicalUnion (Northwest Publications, Inc.),172 NLRB No. 252 (69LRRM 1157), the Board stated, "In enacting [this section]Congress sought to prevent . . . union interference with anemployer's control over its own representatives." Analogiz-ing to the Section 7 right of employees to representatives oftheir choice, the Court inGeneral Electric Company v.N.L.R.B.,412 F.2d 512, 516-517 (C.A. 2) observed: "Thisrightofemployees and the corresponding right ofemployers . . . to choose whomever they wish to representthem . . . is fundamental to the statutory scheme. Ingeneral, either side can chooseas it seesfit and neither cancontrol the other's selection ...." Accord:CarpentersDistrictCouncil ofMilwaukee, etc. [Del-Mar CabinetCompany] v. N.L.R.B.,274 F.2d 564, 566 (C.A.D.C.).As Respondent recognizes, the Board has interpretedSection8(b)(1)(B) to forbid a union to coerce or restrain anemployer by disciplining, or threatening to discipline, amanagerialrepresentativewho is also a member of theunion,where such action is taken against the latter "for hisperformance of duties as an employer representative"(Resp. br. p. 4). InHouston Typographical Union No. 87(Houston Shopping News Company d/b/a Naylor Type andMats),182 NLRB No. 91 (74 LRRM 1171), the Board heldthat aunionruns afoul of this section even if it merely"took . . . action . . . to render a [management] represent-ative . . . more amenable to its interpretation of how thecontract should be applied." InDallas Mailers Union, LocalNo. 143, etc. (Dow Jones Company, Inc.),181 NLRB No. 49(73 LRRM 1360), the Board held that action against amember-supervisor is unlawful if it may be construed as a"signal"to other company representatives "that they couldbe subject to similar discipline if they administer thecontractinamannersoas to incur the Union'sdispleasure." In short, a union may not, by using its internaldisciplinary procedures, compel a supervisor-member tointerpret a collective agreement or handle a grievance inany particular manner.While, as Respondent points out (br. pp. 7-9), the casesheretofore decided in this area generally involved mattersrelating tocontract interpretation and grievance adjust-ment,the Boardin at leastone case found the union'sdisciplinaryaction againsta supervisor-member violative ofSection 8(b)(1)(B) even though the supervisor's offendingconduct was not directly related to either. Thus, inNewMexico DistrictCouncil of Carpenters and Joiners ofAmerica, etc, (A. S. Horner, Inc.),176 NLRB No. 105 (71LRRM 1445), the Board held that a union violated thissection by fining a supervisor-member for engaging in anantiunion campaign-urging employees to vote against thesupervisor-member's union in a representation election.The Trial Examiner's Decision in that case, adopted by theBoard, sets forth the following rationale:It is clear that Respondents [the unions] preferredcharges against and finedWilson [the supervisor-member] as a means of disciplining him because heplaced the interests of the Company above those ofRespondents. This was obviously coercion against theCompany because it would tend to require theCompany to retain as representatives for collectivebargaining and adjustment of grievances only individu-alswho were subservient to Respondents.... Wilsoncould and did adjust grievances. Respondents wereforbidden by the Act to dictate to the Company whomit should select to adjust employee grievances. Respon-dents'actions"weredesignedtochange the[Company's] representatives from persons representingthe viewpoint of management to persons responsive orsubservient to Respondents' will. In enacting Section8(b)(l)(B)Congress sought to prevent the very evilinvolved- herein-union interference with an employer'scontrol over its own representatives. [Citation] ThatRespondent[s]may have sought the substitution ofattitudes rather than persons, and may have exerted[their] pressure upon the [Company] by indirect ratherthan direct means, cannot alter the ultimate fact thatpressure was exerted here for the purpose of interferingwith the [Company's] control over its representatives.Realistically, the [Company] would have to replace its[superintendents] or facede factononrepresentation bythem."San Francisco-Oakland Mailers' Union No. 18,172 NLRB No. 252.*By fining Wilson, Respondents did so because he choseto act as management representative, which he was,Applying these principles to the facts in this case, I findthat Respondent restrained and coerced Otten in violationof Section $(b)(1)(B) of the Act by: (1) summoning Otten'serection superintendent (Schade) before a Union trialcommittee to answer, among other things, a charge that heworked during a strike against Otten, and then fining himfor performing the work; and (2) summoning him to theUnion'sExecutiveBoard and there questioning ' himconcerning his distribution of overtime work, a managerialactivity.2.The charge and fine against SuperintendentSchade for working during the strikeThe undisputed evidence establishes that Schade, a highmanagerial official,made two or three visits to theChevrolet project during the June 2-15 strike against Otten9The fineson charges1, 2, 3, and5 (supra,In. 7) were respectively $100,$300, $300, and $200. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the purposes of inspecting and estimating the value ofthe unfinished work at Chevrolet. This work, made at therequest of Otten President Hangauer,was a normal part ofSchade's duties as superintendent of erection.Whenquestioned about it at the Union's July 11 Executive Boardmeeting,Schade admitted working during the strike. Basedon this "admission"and alleged misconduct at that meeting(throwing down his dues receipt, accusing the Union ofreferring"unfit"members,etc.,seesupra,sec.A, 3),Respondent preferred charges against Schade.On August11, he was subjected to trial before a Union committee,which found him guilty of all charges, including workingduring the strike, for which he was fined $200.While, as Respondent points out, the Board has not yetdirectly passed on the question whether disciplinary unionaction against a supervisor-member for working during astrike is a violation of Section 8(b)(1)(B),10 my colleague,TrialExaminer FrederickU. Reel, recently issued adecision 11 in which he found that such union conduct fallswithin the proscription of this section, particularly in thelight of the Board's decision inA. S. Horner, Inc., supra,176NLRB No. 105.Trial Examiner Reel reasoned:As an original proposition I would be inclined toconstrue Section 8(b)(1)(B) as interdicting union finesof supervisors only when the conduct for which thesupervisor was fined bore some relation to his role as arepresentative of management in "collective bargainingor the adjustment of grievances," to quote Section8(b)(1)(B). In the instant case the question confrontingthe supervisors whether to work or to respect the strikecall of their Union was in no way related to thosesubjects.The Board in the. . . Hornercase (176 NLRB No. 105),however, did not limit the scope of Section 8(b)(1)(B)along the lines I have indicated. In that case thesupervisor was fined because he signed a letter urgingthe employees to vote against the union. Such conducton his part bore no discernible relationship to his role asa representative of management in collective bargainingor the adjustment of grievances.Indeed,the conduct ofthe supervisors in the instant case in working during thestrike seems far more directly related to furthering thelegitimate aims of management,and far moredirectlyrelated to the normal obligations of a supervisor, thanthe conduct of the supervisor inHorner.But the Boardin that case found that the union by fining thesupervisor violated Section 8(b)(1)(B). . . . The respectwhich I am compelled to pay the Board's holding in thatcase requires me to find a similar violation here.Iagree.This case is even a stronger one thanIllinois Belldecided by Trial Examiner Reel. To begin with, the10 InToledo Locals Nos. 15-P and 272 of the Lithographers andPhotoengravers International Union,AFL-CIO (The ToledoBladeCompany,Inc.), 175 NLRB No. 173 (71 LRRM1467), the Board found that a unionviolated Section 8(b)(IXB) by imposing fines on supervisor-members forworking during a strike,but the Board's holding appears to turn on thequestion whether the union could impose the fines because the supervisorshad allegedly violated specific contract provisions limiting the amount ofproduction the supervisors could perform and the circumstances underwhich the supervisors could perform production worksupervisor here involved(Superintendent Schade) was ahighermanagerial official than the foremen involved inIllinoisBell.Moreover,whereas in that case the employer"expressly left the decision up to each individual supervi-sor,with specific assurances that no reprisals would bevisited on those who chose not to work," here the Employergave the supervisor (Schade) no such choice; it directed himto perform the work which led to disciplinaryaction.12Accordingly, as inA. S. Horner, supra,176 NLRB No. 105,"[i]t is clearthatRespondent[s] preferred charges againstand fined[Schade]as a means of disciplining him becausehe placed the interests of the Company above those ofRespondent[s]. This was obviously coercion against theCompany because it would tend to require the Company toretain as representatives for collective bargaining andadjustment of grievances only individuals who weresubservient to Respondent[s]."3.TheUnion Executive Board's questioning ofSchade concerning his distribution of overtimeworkAs found, on June 28 the Union summoned Superintend-ent Schade to appear before the Union Executive Board "toeither substantiate or dispel any or all . . . complaints orrumors" about his allegedly unequal or unfair distributionof overtime assignments prior to and after the strike.According to UnionBusinessManager Cuddihy, thematter of overtime work was "a constant problem betweenthemembership and the Company." Cuddihy concededthat Schade was called before the Executive Board in hiscapacity as Otten's "supervisor" in charge of overtimeassignments as well as Union member. Subsequently, onJuly 11, the Executive Board questioned Schade on themanner and method of his assignment of this work (andalso, as we have seen, about his working during the strike).There is no question that distribution of overtime work, asubject covered by the collective agreement, related toSchade's role as employer representative in administrationof the agreement. The sole question here is whether theUnion's action in hailing Schade before the ExecutiveBoard meeting to justify hisassignmentsand to answermembers' complaints regarding it had the natural andforeseeable tendencyof restrainingor coercing Schade inthe exercise of thismanagerialfunction on behalf of hisEmployer. I think it did. Summoning a supervisor-memberto a union hall for attendance before the highest officialbody of the union, to respond to members' complaintsagainst his role in the administration of the collectiveagreement, necessarily operates to inhibit and restrain thesupervisor-member in representing and advancing theviewpoint of management, and is thereby coercive upon themanagement on whose behalf he acts. The natural effect, if11InternationalBrotherhood of Electrical Workers, AFL-CIO, and Local134,etc.(IllinoisBellTelephoneCompany),Case13-CB-2890(TXD-378-70)12The lackof compulsion to work during the strikeinIllinoisBellprompted Trial ExaminerReel to observe that although he found the unionactivity unlawful, he had "some difficultyin concludingthat the Companywas restrainedor coerced by the Union's action in fining the supervisorswho worked or even infinding that the Union's action hadany natural orinherenttendencyto restrain or coercethe Company." SHEET METAL WORKERS,LOCAL 7127not theostensibleobject, of such action is to induce andcompel the employer through its supervisor-member to bemore amenable to the union's interpretation of how thecontract should be administered. The fact that the union, ashere, did not actually discipline him by fine or expulsion inconnection with the overtime is not determinative. In thecircumstances indicated, Schade could reasonably haveconcluded that further Union action would ensue if hefailed to conform to the Union's position. Furthermore,"restrain or coerce" as used in Section 8(b)(l)(B) includesaction short of fine or expulsion.13 And the fact that Schademay not have been actually coerced or intimidated "is of norelevance"sincethe "test is whether the [union ] misconductissuch that, under the circumstances existing, it mayreasonably tend to coerce or intimidate...." Cf.Local542, International Union of Operating Engineers, AFL-CIO[Giles& Ransome, Inc.] v. N.L.R.B.,328 F.2d 850, 852(C.A. 3).Contrary to Respondent's contention (br. p. 3), theExecutive Board's questioning of Superintendent Schadecannot cavalierly be overlooked as a mere "general inquiryconcerning complaints." The "underlying dispute wasbetween the Respondent and the Company [on a contractu-almatter-overtime ] and not between the Respondent andone of its members [on an intraunion matter]." Cf.A. S.Horner, Inc., supra,177 NLRB No. 76. If Respondentdesired to question Schade's activities in this regard, it hadonly to meet with him in his managerial capacity under theavailable contractual procedures for settling grievances,rather than (as here) through the Union's internalprocedures at a formal Executive Board meeting called forthat purpose. The Employer here was entitled to have itsrepresentative (Schade) free of union coercion with respectto the overtime decisions he made for it as its representa-tive. SeeFreight, Construction, General Drivers,Warehouse-men and Helpers Union, Local 287, etc. (Grinnell Company ofthe Pacific),183 NLRB No. 49,74 LRRM 1354.Accordingly, I find and conclude that by summoningSchade to the Union's Executive Board meeting and thererequiring him to defendagainsthis managerial activity inhis Employer's behalf inassigningovertime work, Respon-dent violated Section 8(b)(IXB) of the Act. 14CONCLUSIONS OF LAW1.Respondent violated Section8(b)(1)(B) of the Act13 InNew Mexico DistrictCouncilof Carpenters andJoinersof America(A. S. Horner, inc.),177 NLRB No. 76, 71 LRRM 1470 (the secondHornercase),the Board found a union'sconductin "citing" the managementrepresentative to trial and preferring charges against him(as well as itsfining him) to constitute restraintand coercion. InToledo Blade Company,supra,175NLRB No. 173,theBoard found the union'sfiningofsupervisors unlawful even though the fines weresuspended.14 In making this finding,Iam fully cognizant of the fact that thecomplaint,as amended at the hearing,alleged thatthe violation consistedof fining(not merely interrogating)Schade because of the manner of hisovertime assignments.While agreeingwith Respondent (br. p. 13) thatnoneof the fines imposed on Schade (see In.7, supra)was predicated onthe overtime assignments, I do not consider myself foreclosed from findingthat Respondent violated Section8(b)(1)(B) byquestioningSchade on thissubject and compelling himto defendhimself ata formal Executive Boardmeeting.Thisaspect wasfully litigated, the violation found is closelyrelated to and intertwined with the allegations,and the finding isestablishedby substantially undisputedevidence, including the testimonyof Respondent'switnessCuddihy. Cf.Granada Mills, Inc.,143 NLRB 597,by: (a) summoning Erection Superintendent Schade to theUnion's Executive Board, citing him to a Union trial, andfining him for working during the June 2-15 strike; and (b)summoning him to the Union Executive Board and therequestioning him concerning his overtime workassignments,the subject of Union member complaints.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section8(b)(1)(B) of the Act, I shall recommend that it be requiredto cease and desist from the unfair labor practices foundand to take certain affirmative action designed to effectuatethe purposes of the Act.In hisbrief (pp. 3-4), GeneralCounsel requests that the order require Respondent torescind not only the $200 fine imposed against Schade forworking during the strike,15 but the total $1,100 fine leviedagainst him. As shown(supra,sec.A, 3, fn. 7), three of theremaining four fines were based on Schade'sallegedmisbehavior at the July 11 Executive Boardmeeting(throwing down his dues receipt with the remark that he didnot need the Union, failure to pick it up when requested todo so, and accusing the Union of referring "unfit" help)and the fourth fine on thegeneralcharge that his conduct"has been of a nature detrimental to the best interests" ofthe Union.. General Counsel contends (br. p. 4) that sincethe "total fines resulted as a direct consequence ofRespondent's calling Schade before the Executive Board todispel rumors that Schadewas failingto administerovertimeassignmentsfairly, a matter of contract adminis-tration, and that Schade was performing work during thestrike period . . . the entirefinebased on the variouscounts of the intra-union charge constituted a violation ofthe Act."I find merit in General Counsel's position. To be sure, aunion may lawfully discipline a member, even a supervisor-member, for violating a purely internal union rule,unrelated to his performanceas a managerialrepresenta-tive,such as for misconduct at a union meeting orrevelation of a confidential union matter. SeeGrinnellCompany of the Pacific, supra,183 NLRB No. 49. However,here the member's alleged misconduct cannot be disentan-gled from his execution of his job responsibilities on behalfof his employer. In these circumstances, it "rested upon the598, in. 1; RttndolphRubber Company, Inc.,152 NLRB496, 499, fn. 7. Cf.Frito Comparty v. N. L. R. B.,330 F.2d 458, 465 (C.A. 9). Nor do Ifind meritinRespondent's contention that the complaintwas improperlyamended atthe close of the hearing to add theallegation on the overtime assignments.(The original complaint alleged only a violation based on a fine againstSchade forworking during the stoke-and also crossinga unioir picketline, but the latter allegation was withdrawn at the outset of the hearing.)As alreadynoted,the findings on this point are based on undisputed(includingUnion proffered) testimony.Additionally,although specificallyafforded opportunity to adducefurther evidence to meet the allegationconcerning the overtime assignments,Respondent failed to avail itself ofthe offer. Cf.TheLionKnittingMillsCompany,160NLRB801, 802;N.L.R. B. v. Thompson Transport Company, Inc.,73 LRRM 2387, 2388 (C.A.10);N L R B. v. William J.Burns International DetectiveAgency,Inc., 346F 2d 897, 900 (C A. 8).15As indicated,no fine was imposed against Schade for his'allegedunfairovertime workassignments, Schade having only been questionedregarding his actionsat the UnionExecutive Board meeting. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDtortfeasor to disentangle the consequences for which it waschargeable from those from which it was immune."(N. L. R. B.v. Remington Rand,Inc.,94F.2d 862, 872 (C.A.2).)To conclude otherwise would permit a union toaccomplish indirectlywhat it could not accomplishdirectly;i.e.,itcould provoke a supervisor-memberresisting illegalunion intrusion into the supervisor'smanagerial functions to misconduct himself in the processand then subject him to disciplinary action for violating itsinternal union rules on conduct at meetings.Accordingly,the remedy recommended herein willinclude a requirement that the Respondent rescind the total$1,100 fine levied against Schade.Itwill also requireRespondent,in accordance with usual requirements incases of this type,to expunge from its recordsany entry ofimpropriety on Schade's part in relation to the subject herediscussed and to notify Schade in wnting that it has takenthese actions,as well as that it will cease and desist fromsimilar action in the future. See, e.g.,A. S. Horner,supra,177NLRB No. 76;ToledoBlade Company, supra,175NLRBNo. 173.RECOMMENDED ORDER i6Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of theAct, Irecommend thatSheet Metal Workers'International Association,Local No.71,AFL-CIO,itsofficers, agents,and representatives,shall:1.Cease and desist from:(a)Questioning at union meetings supervisors who aremembers of Respondent, preferring charges against them,or fining or otherwise disciplining them,as to mattersrelating to their employment,while such supervisors are theselected representatives of H. J.OttenCompany,Inc., forthe purposes of collective bargaining or the adjustment ofgrievances.(b) In any like or related manner restraining or coercingthe aforesaid Employer in the selection of its representa-tives for the purposes of collective bargaining or theadjustment of grievances.2.Takethe following affirmative action necessary toeffectuate the policies of the Act:(a) Rescind the fines imposed against William E. Schadeand expunge from its records all reference and otherevidence in its files to the proceedings in which Schade wasfinedbyRespondent and questioned concerning hisemployment during the June 2-15, 1969,strike and hisassignment of overtime before and after said strike.(b) NotifySchade,in writing,that it has taken the actiondescribed in paragraph 2(a), above,and that it will ceaseand desist from any of the actions described in paragraph 1of this Recommended Order.(c)Notify,inwriting,Respondent's International towhich Schade has appealed the fines levied against him ofthe aforesaid actions with a copy of such writing to Schade.receipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to members are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(e)Furnish the Regional Director for Region 3 signedcopies of said notice for posting by H. J. Otten Company,Inc., if willing,in places where notices to employees arecustomarily posted.Copies of said notices,on formsprovided by said Regional Director,shall,after beingsignedby Respondent,be forthwith returned to theRegional Director for disposition by him.(f)Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps have beentaken to comply herewith.isI6 In the event no exceptions are filed asprovided bySection 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall,asprovided inSection 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes,it In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD."is In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas takento complyherewith."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question at union meetings,preferchargesagainst,and fine or otherwise disciplineWilliam E. Schade or any other supervisor who is amember of this labor organization as to matters relatingto his employment,while such supervisor is the selectedrepresentative of H. J.Otten Company, Inc., for thepurposes of collective bargaining or the adjustment ofgrievances.WE WILL NOT in any like or related manner restrainor coerce H. J. Otten Company,Inc., in the selection ofitsrepresentativesfor the purposes of collectivebargaining or the adjustment of grievances.WE WILL rescind the fines imposed against WilliamE. Schade and expunge from our records all referenceand other evidence in our files of the proceedings inwhich Schade was fined by us and in which wequestioned Schade concerning his employment duringthe June 2-15, 1969, strike and his assignment ofovertime before and after said strike.(d) Post at its business office,meeting halls, copies of theSHEET METAL WORKERS'attached noticemarked"Appendix."17Copies of saidINTERNATIONALnotice,on forms provided by the Regional Director forASSOCIATION,LOCAL No.Region 3,afterbeing duly signed by Respondent's71,AFL-CIOrepresentative,shall be posted by it immediately upon(Labor Organization) SHEET METAL WORKERS,LOCAL 7129DatedByfromthe date ofposting and mustnot bealtered, defaced,(Representative)(Title)or coveredby any othermaterial.Any questionsconcerning this notice or compliance-withits provisions may be directed to the Board'sOffice, 4thThis is an official notice and must not be defacedbyFloor, The 120Building, 120 DelawareAvenue,Buffalo,anyone.New York 14202,Telephone716-842-3700.Thisnotice must remain posted for 60 consecutive days